Exhibit 10.2

 

STATE STREET CORPORATION

SUPPLEMENTAL CASH INCENTIVE PLAN

Effective as of January 1, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Name, Purpose and Definitions

     1   

1.1

  

Name and Effective Date.

     1   

1.2

  

Status of Plan

     1   

1.3

  

Definitions.

     1   

ARTICLE II Participation And Vesting

     3   

2.1

  

Eligibility to Participate

     3   

2.2

  

Vesting Date

     3   

2.3

  

Termination of Participation

     3   

ARTICLE III Awards and Distribution

     3   

3.1

  

Awards

     3   

3.2

  

Interest

     3   

3.3

  

Form of Payment

     3   

3.4

  

Timing of Payment

     3   

3.5

  

Treatment of Awards following Separation of Service

     3   

3.6

  

Forfeiture of Awards

     4   

3.7

  

Confidentiality, Non-Solicitation and/or Non-Competition

     4   

3.8

  

Special Rules

     5   

3.9

  

Rehire

     5   

3.10

  

Certain Tax Matters

     5   

3.11

  

Distribution of Taxable Amounts

     5   

ARTICLE IV Administration of Plan

     6   

4.1

  

Plan Administrator

     6   

4.2

  

Outside Services

     6   

4.3

  

Indemnification

     6   

ARTICLE V Amendment, Modification and Termination

     6   

5.1

  

Amendment; Termination

     6   

5.2

  

Modification of Plan Terms

     7   

5.3

  

Effect of Amendment or Termination

     7   

ARTICLE VI Miscellaneous Provisions

     7   

6.1

  

Source of Payments

     7   

6.2

  

No Warranties

     7   

6.3

  

Inalienability of Benefits

     7   

6.4

  

Reclassification of Employment Status

     7   

6.5

  

Expenses.

     7   

6.6

  

Enforceability

     7   

6.7

  

No Right of Employment

     8   

6.8

  

Headings

     8   

6.9

  

Construction

     8   

 

-i-



--------------------------------------------------------------------------------

ARTICLE I

Name, Purpose and Definitions

 

1.1 Name and Effective Date. The Plan sets set forth the terms of the State
Street Corporation Supplemental Cash Incentive Plan effective January 1, 2010.
All benefits under the Plan shall be subject to the terms and conditions of this
Plan document.

 

1.2 Status of Plan. The Plan is intended to be a bonus plan which is not subject
to ERISA as defined below, and Awards under the Plan are intended to fall within
the short term deferral exception to Code section 409A as set forth in Treasury
Regulation Section 1.409.A-1(b)(4) to the extent applicable. If for any reason
Code section 409A should at any time apply to any Awards made under this Plan,
then the provisions of this Plan applicable to such Awards are intended to
comply with the requirements applicable to a “nonqualified deferred compensation
plan” under Code section 409A and the regulations thereunder and shall be
interpreted and administered consistent with that intent.

 

1.3 Definitions. When used herein, the following words shall have the meanings
indicated below.

 

  (a) “Award” means that portion of the cash bonus awarded to an Eligible
Employee under the Company’s Incentive Compensation Plan, or any other cash
award to an Eligible Employee, that the Committee or Plan Administrator
determines, in its discretion, is to be paid in accordance with the terms of
this Plan.

 

  (b) “Beneficiary” means the person or persons designated by the Participant in
writing, subject to such rules as the Plan Administrator may prescribe, to
receive benefits under the Plan in the event of the Participant’s death. In the
absence of an effective designation at the time of the Participant’s death the
Participant’s Beneficiary shall be his or her surviving Spouse or Domestic
Partner as defined by the policies under which the Employer then operates, or,
if the Participant has no surviving Spouse or Domestic Partner, then the
Participant’s estate.

 

  (c) “Code” means the Internal Revenue Code of 1986, as amended, and its
implementing regulations from time to time.

 

  (d) “Company” means the State Street Corporation, its subsidiaries and
affiliates as determined by the Committee in its sole discretion.

 

  (e) “Committee” means the Executive Compensation Committee of the Board of
Directors of State Street Corporation.

 

  (f) “Disabled” means, for any Participant, that the Participant, as determined
in the sole discretion of the Plan Administrator:

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

-1-



--------------------------------------------------------------------------------

is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 6 months under an accident and health plan covering
employees of the Employer.

 

  (g) “Eligible Employee” means any employee of an Employer.

 

  (h) “Employer” means any or all, as the context requires, of State Street
Corporation and any other entity (or branch) that would be treated as a member
of the same controlled group of corporations, or as trades or business under
common control, with State Street Corporation, under Code sections 414(b) and
(c).

 

  (i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and its implementing regulations from time to time.

 

  (j) “Incentive Compensation Plan” means the annual incentive compensation plan
under which an Eligible Employee receives a cash award, currently either the
Incentive Compensation Plan or the Senior Executive Annual Incentive Plan.

 

  (k) “Participant” means an Eligible Employee who has an unpaid Award under the
Plan.

 

  (l) “Plan” means this State Street Corporation Supplemental Cash Incentive
Plan, as from time to time amended and in effect.

 

  (m) “Plan Administrator” means the Plan Administrator appointed pursuant to
Section 4.1.

 

  (n) “Retirement” means an Eligible Employee who is age 55 or older with five
(5) or more years of service as of his or her termination date from the Company.
For this purpose, years of service shall be determined using Company records in
a consistent manner by the Plan Administrator in its sole and exclusive
discretion.

 

  (o) “Solicitation of Business” means the attempt through direct or indirect
contact by a Participant or by any other person or entity with the Participant’s
assistance with a client with whom he or she has had or with whom persons
supervised by the Participant have had significant personal contact while
employed by the Company and its Subsidiaries to induce such client to:

transfer its business from the Company and its Subsidiaries to any other person
or entity;

cease or curtail its business with the Company and its Subsidiaries; or,

divert a business opportunity from the Company and its Subsidiaries to any other
person or entity of the business with which the Participant was actively
connected during his or her employment.

 

  (p) “Separation from Service” means a separation from service, within the
meaning of Treas. Regs. §1.409A-1(h), with all Employers that would be treated
as a single employer with State Street Corporation under the first sentence of
Treas. Regs. §1.409A-1(h)(3).

 

-2-



--------------------------------------------------------------------------------

  (q) “written” “in writing” and similar terms To the extent permitted by the
Plan Administrator, the terms “written,” “in writing,” and terms of similar
import shall include communications by electronic media.

ARTICLE II

Participation And Vesting

 

2.1 Eligibility to Participate. An Eligible Employee shall become a Participant
when issued an Award payable under the terms of this Plan.

 

2.2 Vesting Date.

 

  (a) Every Award issued to an Eligible Employee that is payable under this Plan
shall vest as determined by the Committee or the Plan Administrator in writing
at the time of the issuance of the Award.

 

  (b) For the avoidance of doubt, the Committee shall determine the vesting
period and criteria for all awards that are part of the Incentive Compensation
Plan.

 

2.3 Termination of Participation. Participation in the Plan shall end when all
Awards issued to a Participant are either distributed or forfeited consistent
with the terms of this Plan.

ARTICLE III

Awards and Distribution

 

3.1 Awards. Awards shall be issued to Eligible Employees as determined by the
Committee or the Plan Administrator in its sole and complete discretion.

 

3.2 Interest.

 

  (a) The terms of the Award shall include any interest that will be credited to
the Award and the manner in which it will be determined and calculated.

 

  (b) When an installment is made interest will only be paid on the amount of
the installment, consistent with the interest rate or formula applied to the
Award.

 

  (c) For the avoidance of doubt, the Committee shall determine the interest
credit for all Awards that are part of the Incentive Compensation Plan.

 

3.3 Form of Payment. All payments under this Plan will be made in cash out of
the Company’s general corporate assets.

 

3.4 Timing of Payment. Each payment under an Award shall be made to the
Participant as soon as administratively feasible following the vesting of such
payment.

 

3.5 Treatment of Awards following Separation of Service. Following Separation
from Service:

 

-3-



--------------------------------------------------------------------------------

  (a) A Participant shall continue to vest in any outstanding Award consistent
with the vesting schedule set forth in the Statement if such Participant is:

Retirement eligible; or

Is involuntarily terminated for reasons other than gross misconduct as
determined by the Plan Administrator in its sole and complete discretion as set
forth in Section 3.6 below.

 

  (b) A Participant shall continue to vest consistent with Section 3.8 below if
such Participant either dies or terminates after becoming Disabled.

 

  (c) Vesting post-separation, where applicable, shall continue in accordance
with the vesting schedule determined in Section 2.2 of this Plan.

 

  (d) Distribution of the Award will be made in accordance with the distribution
terms of this Plan.

 

3.6 Forfeiture of Awards. A Participant shall forfeit all Awards and all amounts
due under any Awards subject to the terms of this Plan if:

 

  (a) He or she has a Separation from Service which meets the terms of 3.5 but
and fails to comply with the terms of the Confidentiality, Non-Solicitation
and/or Non-Competition provisions set forth in 3.7 below;

 

  (b) He or she has a Separation from Service on a voluntary basis and is not
Retirement eligible; or

 

  (c) Has a Separation from Service by the Employer and such Separation from
Service is classified as being for gross misconduct as determined by the
Employer in its sole and complete discretion (even if the Participant is
Retirement eligible at the time of such Separation from Service for gross
misconduct).

 

3.7 Confidentiality, Non-Solicitation and/or Non-Competition. To the extent that
a Participant’s Award continues to vest consistent with 3.5, the rights to
receive continue vesting shall be subject to the following conditions. A
Participant shall forfeit all Awards and all amounts due under any Awards
subject to the terms of this Plan if he or she shall, without the prior written
consent of the Company:

 

  (a) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company and its
Subsidiaries) the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of , or otherwise induce the
termination of the employment of, any person who within the previous 12 months
from receipt of the last payment was an officer or principal of the Company or
any of its Subsidiaries;

 

  (b) engage in the Solicitation of Business (as defined above) from any client
on behalf of any person or entity other than the Company and its Subsidiaries;
or

 

  (c) violate any of the terms set forth in the Standard of Conduct, Conflict of
Interest and Confidentiality Agreements.

Any determination of a violation of this section shall be by the Plan
Administrator and shall be conclusive and binding on all persons.

 

-4-



--------------------------------------------------------------------------------

3.8 Special Rules.

 

  (a) Payments on account of Disability. If the Participant is determined to be
Disabled, the Award shall become vested in full and the balance of a
Participant’s Award, if any, shall be distributed in a single lump sum cash
payment to the Participant or the Participant’s Beneficiary or Beneficiaries as
soon as practical on which the Participant becomes Disabled.

 

  (b) Payment upon death. Following a Participant’s death, the Award shall
become vested in full and the balance of a Participant’s Award, if any, shall be
distributed in a single lump sum cash payment to the Participant’s Beneficiary
or Beneficiaries as soon as practical following receipt of verification of the
date of the Participant’s death.

 

  (c) International Awards. Notwithstanding anything in this Plan to the
contrary, the Employer in its sole and complete discretion shall implement such
further restrictions on awards made to Eligible Employees working outside the
United States as it may deem reasonable and prudent. Such additional
restrictions shall be included in the applicable Eligible Employee’s summary of
the plan terms and shall be given full force and effect.

 

3.9 Rehire. No Award that was forfeited shall be reinstated in the event a
Participant who has a Separation from Service is subsequently rehired.

 

3.10 Certain Tax Matters. As determined by the Plan Administrator in its sole
and exclusive discretion, the amount of the Award (including credited interest)
that vests may be reduced (and that amount distributed to the Employer) at the
time of such vesting or thereafter up to the time of payment, by required tax or
similar withholdings in a manner consistent with the provisions of Code
Section 409A. The distribution of any vested portion of an Award subject to
Section 409A of the Code will not be accelerated or deferred unless specifically
permitted or required under Section 409A of the Code. Solely to the extent that
a distribution in connection with an Award subject to Section 409A of the Code
is otherwise provided for under the terms of this Plan or any Award as a result
of a “Separation from Service” as defined under Section 409A of the Code and the
Participant is a “specified employee” as defined under Section 409A, any
distribution due before six months and one day after such “Separation from
Service” shall be delayed until the date that is six months and one day after
such “Separation from Service”. In any event, State Street Corporation makes no
representations or warranty and will have no liability to any Participant or any
other person, if any provisions of or payments under this Plan are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of that section.

 

3.11 Distribution of Taxable Amounts. Notwithstanding the foregoing, if any
portion of a Participant’s Award is determined by the Plan Administrator to be
includible, by reason of Section 409A of the Code, in a Participant’s or
Beneficiary’s income, such portion shall be paid by the Employer (or by the
Employers, on an allocated basis determined by the Plan Administrator) to such
Participant or Beneficiary.

 

-5-



--------------------------------------------------------------------------------

ARTICLE IV

Administration of Plan

 

4.1 Plan Administrator. Except as the Committee may otherwise determine, the
Plan Administrator shall be the Executive Vice President-Global Human Resources
as from time to time in office, and his or her delegates, and the Senior Vice
President of Global Human Resources Compensation and Benefits-. The Plan
Administrator shall have complete discretionary authority to interpret the Plan
and to decide all matters under the Plan, including decisions regarding any
claim for benefits under the Plan. Such interpretation and decision shall be
final, conclusive and binding on all Participants and any person claiming under
or through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. However, no
individual acting, directly or by delegation, as the Plan Administrator may
determine his or her own rights or entitlements under the Plan. The Plan
Administrator shall establish such rules and procedures, maintain such records
and prepare such reports as it considers to be necessary or appropriate to carry
out the purposes of the Plan.

 

4.2 Outside Services. The Plan Administrator may engage counsel and such
clerical, financial, investment, accounting, and other specialized services as
the Plan Administrator may deem necessary or appropriate in the administration
of the Plan. The Plan Administrator shall be entitled to rely upon any opinions,
reports, or other advice furnished by counsel or other specialists engaged for
that purpose and, in so relying, shall be fully protected in any action,
determination, or omission made in good faith.

 

4.3 Indemnification. To the extent permitted by law and not prohibited by its
charter and by-laws, State Street Corporation will indemnify and hold harmless
every person serving (directly or by delegation) as Plan Administrator and the
estate of such an individual if he or she is deceased from and against all
claims, loss, damages, liability and reasonable costs and expenses incurred in
carrying out his or her responsibilities as Plan Administrator, unless due to
the gross negligence, bad faith or willful misconduct of such individual;
provided, that counsel fees and amounts paid in settlement must be approved by
State Street Corporation; and further provided, that this Section 4.3 will not
apply to any claims, loss, damages, liability or costs and expenses which are
covered by a liability insurance policy maintained by State Street Corporation
or by the individual. The provisions of the preceding sentence shall not apply
to any corporate trustee, insurance company, investment manager or outside
service provider (or to any employee of any of the foregoing) unless the Company
otherwise specifies in writing.

ARTICLE V

Amendment, Modification and Termination

 

5.1

Amendment; Termination. By action of the Committee or its delegate, the Company
reserves the absolute right at any time and from time to time to amend any or
all provisions of the Plan, and to terminate the Plan at any time. In addition,
the Plan

 

-6-



--------------------------------------------------------------------------------

 

Administrator shall have the right at any time and from time to time to make
amendments to the Plan (in general or with respect to one or more individual
Participants or Beneficiaries) that do not materially increase the financial
obligations of the Company.

 

5.2 Modification of Plan Terms. For application of the issuance of Awards
outside of the United States, this Plan may be amended in the sole discretion of
an Employer (with respect to an Eligible Employee of the Employer), the Plan
Administrator or Committee to ensure compliance with local laws and
administrative issues.

 

5.3 Effect of Amendment or Termination. No action under Section 5.1 shall
operate to reduce the balance of a Participant’s Award compared to such balance
immediately prior to the effectiveness of such action, other than through a
distribution upon a termination and liquidation of the Plan in accordance with
the requirements of Treas. Regs. §1.409A-3(j)(4)(ix)).

ARTICLE VI

Miscellaneous Provisions

 

6.1 Source of Payments. All payments hereunder to Participants and their
Beneficiaries shall be paid from the general assets of the Employer, including
for this purpose, if the Employer in its sole discretion so determines, assets
of one or more trusts established to assist in the payment of benefits
hereunder.

 

6.2 No Warranties. Neither the Plan Administrator nor any Employer warrants or
represents in any way that the value of a Participant’s Award will increase or
not decrease other than the interest that is applied.

 

6.3 Inalienability of Benefits. Except as required by law, no benefit under, or
interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void.

 

6.4 Reclassification of Employment Status. Notwithstanding anything herein to
the contrary, an individual who is not characterized or treated as a common law
employee by an Employer shall not be eligible to participate in the Plan
notwithstanding any determination of employee status by the Internal Revenue
Service, a court of competent jurisdiction or otherwise.

 

6.5 Expenses. The Employer shall pay all costs and expenses incurred in
operating and administering the Plan.

 

6.6 Enforceability. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, this does not
affect the validity of the remaining provisions.

 

-7-



--------------------------------------------------------------------------------

6.7 No Right of Employment. Nothing contained herein, or any action taken under
the provisions hereof, shall be construed as giving any Participant the right to
be retained in the employ of an Employer.

 

6.8 Headings. The headings of the sections in the Plan are placed herein for
convenience of reference, and, in the case of any conflict, the text of the
Plan, rather than such heading, shall control.

 

6.9 Construction. The Plan shall be construed, regulated, and administered in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal laws.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly respective duly authorized officer on the 4th day of March, 2010.

STATE STREET CORPORATION

By: /s/ David O’Leary

       Executive Vice President

 

-8-



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE STATE STREET CORPORATION

SUPPLEMENTAL CASH INCENTIVE PLAN

(Effective January 1, 2010)

Pursuant to Section 5.1 of the State Street Corporation Supplemental Cash
Incentive Plan (the “Plan”), State Street Corporation, acting through the
undersigned, its authorized delegate, hereby amends the Plan as follows,
effective January 1, 2010:

 

1. Section 1.2 of the Plan is amended to read as follows:

“The Plan is intended to be a bonus plan which is not subject to ERISA. The
provisions of the Plan are intended to comply with the requirements applicable
to a “nonqualified deferred compensation plan” under Code section 409A and the
regulations thereunder and shall be interpreted and administered consistent with
that intent.”

 

2. Section 1.3(n) of the Plan is amended so that the first sentence thereof
reads as follows:

““Retirement Eligible” means that an Eligible Employee is age 55 or older and
has five (5) or more years of service.”

 

3. Section 1.3(q) of the Plan is re-designated Section 1.3(r), and a new
Section 1.3(q) is added to the Plan reading as follows:

““Vest,” “vesting,” and terms of similar import refer to the Participant’s right
to payment under an Award becoming non-forfeitable.”

 

4. Section 3.5(a) of the Plan is amended to delete the word “is” preceding the
colon and to clarify subsection (i) to read as follows: “is Retirement Eligible
at the time of the Separation from Service; or”.

 

5. Section 3.8 of the Plan is amended so to delete the phrase “as soon as
practical on which” in subsection (a) and insert in lieu thereof the phrase “as
soon as practical following the date on which,” and to delete the words “receipt
of verification of” in subsection (b).

 

6. Section 3.10 of the Plan is amended so that the first sentence thereof reads
as follows:

“As determined by the Plan Administrator in its sole and exclusive discretion,
the amount of any Award (including credited interest) that is not subject to a
substantial risk of forfeiture may be reduced (and that amount distributed to
the Employer) at the earliest time the Award is not subject to a substantial
risk of forfeiture or thereafter up to the time of payment, by the amount of any
required withholdings in a manner consistent with the provisions of Code
Section 409A.”

[remainder of this page left intentionally blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 14th day of December, 2010.

STATE STREET CORPORATION

By: /s/ Alison Quirk

       Executive Vice President

 



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO THE STATE STREET CORPORATION

SUPPLEMENTAL CASH INCENTIVE PLAN

(Effective February 22, 2011)

Pursuant to Section 5.1 of the State Street Corporation Supplemental Cash
Incentive Plan (the “Plan”), State Street Corporation, acting through the
undersigned, its authorized delegate, hereby amends the Plan as follows,
effective February 22, 2011:

Section 3.8 of the Plan is amended to add a new paragraph (c) (and the existing
paragraph (c) is re-lettered as (d)), which reads as follows:

“(c) Payment upon a change in control of State Street Corporation. Upon the
occurrence of a “change in control event” of State Street Corporation, as
defined under Section 409A of the Code and Treasury Regulations 1.409A-3(i)(5),
any Award awarded on or after February 22, 2011 shall become vested in full, and
the balance of the Award, if any, shall be distributed in a single lump sum
payment to the Participant as soon as practical following the date of such
change in control event.”

[remainder of this page left intentionally blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 28th day of April, 2011.

STATE STREET CORPORATION

By: /s/ Alison Quirk

       Executive Vice President

 